

116 S4786 IS: To require the Secretary of the Interior to convey to, and take into trust for the benefit of, the Burns Paiute Tribe certain land in the State of Oregon.
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4786IN THE SENATE OF THE UNITED STATESOctober 1, 2020Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo require the Secretary of the Interior to convey to, and take into trust for the benefit of, the Burns Paiute Tribe certain land in the State of Oregon.1.Land conveyance to Burns Paiute Tribe(a)Conveyance and taking into trustAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall—(1)transfer to the Burns Paiute Tribe all right, title, and interest in and to the land in the State of Oregon described in subsection (b); and(2)take that land into trust for the benefit of the Burns Paiute Tribe.(b)Description of landThe land referred to in subsection (a)(1) is the following, as depicted on the map entitled Malheur Reservation Paiute Indian Tribe Grant, Malheur, and Harney Counties, Oregon and dated March 15, 1958:(1)Jonesboro RanchThe parcel commonly known as Jonesboro Ranch, located approximately 6 miles east of Juntura, Oregon, consisting of 21,548 acres of Federal land, 208 acres of land of the State of Oregon, and 4,552 acres of private land, containing the pastures referred to as Saddle Horse, Trail Horse, Indian Creek, Sperry Creek, Antelope Swale, Horse Camp, Dinner Creek, and Tim's Peak, and more particularly described as follows:(A)T. 21 S., R. 39 E.(B)T. 21 S., R. 40 E.(C)T. 22 S., R. 39 E.(D)T. 21 S., R. 40 E.(2)Castle Rock Wilderness Study AreaThe parcel commonly known as the Castle Rock Wilderness Study Area and more particularly described as follows:(A)T. 18 S., R. 37 E., secs. 5, 8, 9, 16, and 17.(B)T. 18. S., R. 37 E., the W½ and S½ of sec. 4 (except for any portion of private land).(C)T. 18 S., R. 37 E., the W½ of sec. 15.(D)T. 18 S., R. 37 E., sec. 10.(E)The SW¼ of the SW¼ of sec. 10.(F)The NW¼ of the SW¼ of sec. 10.(G)The SW¼ of the NW ¼ of sec. 10.(H)The NW¼ of the NW¼ of the NW¼ of sec. 10.(I)The SW¼ of the NW¼ of the NW¼ of sec. 10.(J)The NW¼ of the SW¼ of the NW¼ of sec. 10.(K)The SW¼ of the SW¼ of the NW¼ of sec. 10.(L)T. 18 S., R. 37 E., sec. 3.(M)The SW¼ of the SW¼ of the SW¼ of sec. 3.